                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 18-cv-03340-PAB

NUEVA AMERICANA III, LLC,

       Plaintiff,

v.

OHIO SECURITY INSURANCE COMPANY,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant’s Notice of Removal

[Docket No. 1]. Defendant states that the Court has subject matter jurisdiction over this

lawsuit pursuant to 28 U.S.C. § 1332(a). Docket No. 1 at 3, ¶ 14.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332(a). Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

plaintiff’s citizenship.

       Defendant states that plaintiff “is a Colorado limited liability company that

maintains its principal place of business in Wheat Ridge, Colorado.” Docket No. 1 at 3,

¶ 15. Unlike a corporation, however, whose citizenship is based on its state of

incorporation and principal place of business, the citizenship of a limited liability

company is determined by the citizenship of all of its members. See Siloam Springs

Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015) (“in

determining the citizenship of an unincorporated association for purposes of diversity,

federal courts must include all the entities’ members.”). Because neither the complaint



                                              2
nor the notice of removal identifies plaintiff’s members or the citizenship of those

members, the Court is unable to determine the citizenship of plaintiff and whether the

Court has jurisdiction. Cf. Fifth Third Bank v. Flatrock 3, LLC, 2010 WL 2998305, at *3

(D.N.J. July 21, 2010) (concluding that an allegation that “upon information and belief,

the members of [an LLC] are citizens of New York” was insufficient because plaintiff

“failed to identify or trace the citizenship of each individual member” of the LLC (internal

quotation marks omitted)). It is therefore

       ORDERED that, on or before 5:00 p.m. on January 25, 2019, defendant shall

show cause why this case should not be remanded to state court due to the Court’s

lack of subject matter jurisdiction.


       DATED January 16, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          United States District Judge




                                             3
